Citation Nr: 1503371	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-32 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

This matter is on appeal from rating decisions in April 2011 and August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   

The Veteran testified before the undersigned Veterans Law Judge in August 2014.  A transcript of the hearing is of record.

An appeal on the issue of entitlement to service connection for ischemic heart disease was also perfected by the Veteran.  However, in an August 2013 decision, he was granted service connection for this disorder.  This represents a full grant of the benefit sought on appeal, and it is no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

It appears that the issue of entitlement to service connection for diabetes mellitus has been raised by the record in a September 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action (if needed).  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. Rheumatoid arthritis was not shown in service or for many years thereafter and is not related to service.  

2. It is at least as likely as not that the Veteran's sensorineural hearing loss is related to his active duty service. 

3. It is at least as likely as not that the Veteran's tinnitus is related to his service-connected sensorineural hearing loss.  


CONCLUSIONS OF LAW

1. The criteria for service connection for rheumatoid arthritis have not been met.  1101, 1110, 1112, 1113, 1154, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2014).

2. The criteria for service connection for bilateral hearing loss have been met.  1101, 1110, 1112, 1113, 1154, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2014).
 
3. The criteria for service connection for tinnitus have been met.  1101, 1110, 1112, 1113, 1154, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is claiming entitlement to service connection for bilateral hearing loss, tinnitus and rheumatoid arthritis.  According to his hearing before the Board in August 2014, he attributed all of these disorders to his service as an artilleryman.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

The Board first concludes that service connection is not warranted for rheumatoid arthritis.  As an initial matter, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to rheumatoid arthritis or any joint disorder whatsoever while in service.  Significantly, the Veteran's separation physical examination in October 1970 fails to document any complaints of or observed symptoms related a joint disorder of any sort.   

In fact, the post-service evidence does not reflect symptoms related to arthritis of any sort until the time he filed his claim for benefits in November 2011, although he stated at his hearing that he was initially diagnosed with this disorder in approximately 1999.  

Even if presuming that the Veteran's recollections are accurate that this disorder began in 1999, this is still approximately 29 years after he left active duty.  In fact, he has never alleged that his rheumatoid arthritis was manifest prior to then.  As such, a continuity of symptoms is not shown based on the clinical evidence.  

Additionally, the Board finds that the weight of the competent evidence does not attribute the Veteran's rheumatoid arthritis to active duty, despite his contentions to the contrary.  Specifically, while a VA examiner who evaluated the Veteran's symptoms in December 2012 diagnosed rheumatoid arthritis in the Veteran's knees, the examiner opined that it was less likely than not that this disorder was related to service, noting that the Veteran had no history of an in-service injury.  The examiner also noted that, as an autoimmune disorder, rheumatoid arthritis would have no etiological relationship to any particular injury or incident during his military service.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his arthritis to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

However, the Veteran is not competent to provide testimony regarding the etiology of autoimmune disorders.  See Jandreau, 492 F.3d at 1377, n.4.  Because this disorder is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of this disorder are found to lack competency.

As a result, the Board determines that there is no basis to grant service connection for rheumatoid arthritis based on any incident or disorder in-service.  Therefore, service connection is not warranted.    

As for the Veteran's claims for bilateral hearing loss and tinnitus, the Board determines that service connection should be granted.  Hearing loss is considered a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

Here, as the Veteran was an artilleryman, the Board may effectively presume that he was exposed to acoustic trauma in service.  Moreover, at his most recent VA examination in January 2011, hearing loss for VA purposes has been shown, since the Veteran's tonal thresholds at 3000 and 4000 Hz were in excess of 40 dB, bilaterally.  38 C.F.R. § 3.385 (2014).

In addition to the acoustic trauma, the Board also notes that the Veteran experienced a shift in tonal thresholds to as much as 10 to 15 dB at all frequencies when comparing the his separation physical in October 1970 with his pre-induction physical examination in June 1968.  While it is true that a VA examiner in January 2011 attributed this apparent shift to measurement error, it is generally held that a shift in excess of 10 dB may be accepted as a perceptible worsening in hearing.  See, e.g., 29 C.F.R. § 1910.95(g)(10)(i) (2014) (a tonal shift for OHSA standards is an average of 10 dB or more at frequencies from 2000-4000 Hz).  

Therefore, when affording the Veteran the benefit of every reasonable doubt, the Board concludes that a perceptible change in the Veteran's hearing occurred while in service.  Moreover, given the nature of his service, it is at least as likely as not that his current hearing disorder is at least partially attributable to such service.  See  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Service connection is warranted on this basis.  

Having determined that service connection for bilateral hearing loss is warranted, the Board determines that service connection is also warranted for the Veteran's tinnitus.  Specifically, the Board takes notice of the fact that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The MERCK Manual, Sec. 5, Ch. 46, Approach to the Patient with Ear Problems (19th ed. 2011).  

Since the Veteran's service-connected bilateral hearing loss validates his assertions that he was exposed to acoustic trauma in service, the fact that his tinnitus was also related to such trauma is a reasonable conclusion.  Moreover, the Board notes that high frequency tinnitus usually accompanies noise-induced hearing loss.  The MERCK Manual, Section 5, Ch. 47, Hearing Loss (19th ed. 2011).  Given the fact that the Veteran is now service-connected for bilateral hearing loss, in conjunction with the provisions from The MERCK Manual and the Veteran's statements, the Board concludes that there is support for the conclusion that his tinnitus is attributable to his period of active service.  Therefore, service connection is also warranted for this disorder.  

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  In this case, the Veteran was provided notice on multiple occasions informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  All relevant treatment records were obtained, and he was also provided with VA examinations.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for rheumatoid arthritis is denied.  

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


